   Case: 1:20-cv-01036 Document #: 138 Filed: 12/07/20 Page 1 of 2 PageID #:2866




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    General Tools & Instruments, LLC,

             Plaintiff,                                    Case No.: 1:20-cv-01036

    v.                                                     Judge Jorge L. Alonso

    THE PARTNERSHIPS AND                                   Magistrate Judge Susan E. Cox
    UNINCORPORATED ASSOCIATIONS
    IDENTIFIED ON SCHEDULE “A”,

             Defendants.

                              SATISFACTION OF JUDGMENT

         WHEREAS, a judgment was entered in the above action on September 16, 2020 [112] in

favor of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs

acknowledge payment of an agreed upon damages amount, costs, and interest and desires to release

this judgment and hereby fully and completely satisfy the same as to the following Defendants:

                   NO.                                  DEFENDANT
                   104                                bargain_world_888


THEREFORE, full and complete satisfaction of said judgment as to above identified Defendants

is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed to make an

entry of the full and complete satisfaction on the docket of said judgment.
Case: 1:20-cv-01036 Document #: 138 Filed: 12/07/20 Page 2 of 2 PageID #:2867



  Dated: December 4, 2020                       Respectfully submitted,




                                                Yanling Jiang (Bar No. 6309336)
                                                JianglP LLC
                                                3 l 2-675-6297
                                                l l l West Jackson BLVD STE 1700
                                                Chicago, IL 60604
                                                Telephone: 312-675-6297
                                                Email: yanling@jiangip.com
                                                ATTORNEY FOR PLAINTIFF



   Subscribed and sworn before me by Yanling Jiang, on this 4th day of December, 2020.



  Given under by hand and notarial seal.




                                                Notary Public
                   MICHAEL SEVERT
                     Official Seal
       1    Notary Public • State of Illinois
       , My Commis sion Expires Sep 11, 2023
                                                            :tl
                                                State of ---------

                                                County of
